DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (2014/0331716) in view of Garner et al. (2015/0044445), Hatano et al. (2017/0247291) and Weber (2012/0236477).  Ahmed teaches a cover glass comprising a central portion that is substantially flat (101), and a peripheral portion (102) surrounding the central portion and including a bend defining a curved front surface (fig. 1, [0003-[0004]). Ahmed further teaches the cover glass is chemically strengthened by an ion exchange process, which would naturally provide a first chemically strengthened zone within a peripheral portion of the cover glass having a first stress pattern extending through a first thickness of the cover glass and a second chemically strengthened zone within a central portion of the cover glass having a second stress pattern extending through a second thickness of the cover glass ([0011], [0043], [0050]-[0051], [0078], figure 11).
Ahmed doesn’t offer specifics on the stress profile in the cover glass, such as an asymmetric stress pattern through the thickness of the glass article.  Garner also teaches a cover glass having a central portion and a peripheral portion that surrounds the central portion ([0031]), wherein the cover glass comprises different zones of asymmetric stress.  More specifically, Garner teaches treating the cover glass to have minimal compressive stress layer on the rear surfaces of both the central portion and peripheral portion, as well as a higher depth of layer of compressive stress on the front surfaces of both the central portion and the peripheral portion than the depth of layer of compressive stress on the rear surfaces. Garner shows in figure 5, the glass article has a deeper strengthened regions, 103 and 104, on the front surface of the peripheral 
Applying the teachings of Garner to the curved glass of Ahmed, the first asymmetric stress pattern defines a first front compressive stress layer having a first depth from the curved front surface of the peripheral portion and a first rear compressive stress layer having a second depth from the first rear surface of the peripheral portion that is less than the first depth, and the second asymmetric stress pattern defines a second front compressive stress layer having a third depth from the front surface of the central portion and a second rear compressive stress layer having a fourth depth from the substantially flat second rear surface of the central portion that is less than the third depth.  
Garner doesn’t specify a depth of compressive stress for the rear compressive stress layer in the central portion of the cover glass. Like Garner, Hatano teaches chemically strengthened cover glass having an asymmetrical stress profile in a thickness direction of the cover glass ([0021]). Hatano further teaches it is desirable for the front surface to have a depth of compressive stress that is larger than the depth of 2) for the second surface have values (i.e. 31.3 µm, 25.5 µm, 51.5µm) that fall within the claimed range of 10-70µm. Hatano teaches these stress profiles provided for enhanced resistance to cracks due to various causes ([0179]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similarly stress profile, comprising a second depth of layer within the range of 10-75µm, so as to provide for enhanced resistance to cracks for the cover glass, as taught by Hatano.
Garner teaches different patterns of compressive stress can be formed, including different compressive stress between edge regions and central regions, as well as different depth of layer of compressive stress between top surfaces and bottom surfaces.  However, Garner is not explicit about a central region with a front compressive stress layer having a uniform depth across the second zone.  Weber similar teaches a glass article, such as a cover glass, having areas of strengthened regions.  Like Garner, Weber also teaches providing a strengthened region around the peripheral portion of the glass article that is different from a central portion of the glass article (figure 1b, [0034]), as well as a top surface having a depth of layer of compressive stress that is different from the depth of layer of compressive stress on the bottom surface (figure 6E, [0066]-[0067]). Weber further teaches the front compressive stress layer of the central portion has a uniform depth across the second chemically strengthened zone (figure 6E). Like Garner, Weber also teaches a rear compressive 
Regarding claim 22, Garner, Weber, and Hatano teach the front compressive stress layer of the first zone is deeper than a rear compressive stress layer of the second zone of the cover glass (figure 7, figure 6e, [0180], respectively).
Regarding claim 23, Garner teaches the first zone has a greater amount of chemical strengthening than the second zone ([0044]).
Regarding claim 24, Ahmed teaches the bend is localized to just the peripheral portion and a back surface to the bend defines a concave shape (figure 1, [0004]).
Regarding claim 25, Ahmed shows the bend surrounds the central portion of the cover glass (figure 1, [0004]).
Regarding claim 26, Weber teaches a tensile stress region that is positioned between a midpoint and rear surface of the central portion, hence providing for a maximum tensile stress that is positioned between a midpoint and rear surface of the central portion (figures 2, 6E, [0040]).
Regarding claim 27, Ahmed shows the peripheral portion comprises the bent region, which abuts the central portion (figure 1).
Allowable Subject Matter
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior fails to teach a chemically strengthened glass article comprising an imbalance of compressive stress between a front compressive stress layer and a rear compressive stress layer in a central portion of glass article, the imbalance of stress counteracted by a chemically strengthened peripheral portion having curved front and back surfaces and surrounding the central portion, so that a central portion that is substantially flat is produced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed January 21, 2021, with respect to claim 8 have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn. 
Upon further consideration, a new ground(s) of rejection for claim 21 is made in view of Ahmed.   
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741